Title: To George Washington from James McHenry, 28 June 1789
From: McHenry, James
To: Washington, George



Dear Sir.
Baltimore 28 June 1789.

Your late indisposition which has alarmed me not a little makes me more desirous than ever that you should have some person near you who is well acquainted with your constitution and who has been accustomed to your confidence. This leads me to take the liberty to remind you of old Doctor Craik whom I well know, unless he is greatly changed cannot be very happy at a distance from you. I think you said when I suggested this subject that he had settled most of his children to his satisfaction, a circumstance which may enable him to follow his inclinations should you incline to indulge them. I have two reasons for mentioning this again to you. I know him to be an attached friend which nothing can alter, and one whom you might find useful on a variety of occasions. I know also that he is a man of skill in his profession and that from habit and opinion you would place more reliance on his advice than perhaps on any other persons. I may add also that there is no one amongst all those who are devoted to you from even the purest motives, that as far as I can judge of the human heart loves you with a

more fervent friendship or would serve you with more zeal—in whatever respect either your fame or internal tranquility.
I hope my dear General will forgive this second intrusion. I have been of late so conversant with sickness and distress in my family that it has given me perhaps more acute feelings for your situation. Do not I beseech you deny yourself any thing that may contribute to your happiness. I have a brother who ingrosses most of my time and yet though greatly alarmed on his account I was sensibly awakened by the public account of your illness. But I hope all danger is now over and that the next papers will make us easy on this head. In ten days I set out to the sweet Springs in Virginia with my brother where I shall not fail to pray for the preservation of your health as fervently as for the restoration of his. With the most sincere and affectionate regards I am Dr Sir Your devoted hble St

James McHenry

